Exhibit 10.1

 

Summary of Non-Employee Director Compensation

 

KEMET Corporation (the “Company”) compensates each member of its Board of
Directors (the “Board”) who is not an employee of the Company or its
subsidiaries.  On July 29, 2008, the Board unanimously approved a modification
to the current compensation plan for its independent directors by (i) reducing
the Board annual director’s fees by 10%, (ii) reducing the Board committee
annual retainer fees by 10%, and (iii) reducing the Board and committee meeting
fees by 25%.  As of the Company’s third fiscal quarter ended December 31, 2008,
the compensation structure of the Board is as follows. The Chairman of the Board
is paid an annual director’s fee of $54,000. Each director (other than the
Chairman and any employee director) is paid an annual director’s fee of $31,500.
In addition, all directors (other than any employee director) receive an annual
grant of 2,500 shares of restricted stock of the Company. No director who is a
full-time employee of the Corporation is paid an annual director’s fee. The
Chairman of the Audit Committee of the Board receives an annual retainer of
$6,750, and each member of that Committee receives an annual retainer of $4,500.
The Chairmen of the Compensation Committee and the Nominating and Corporate
Governance Committee each receive an annual retainer of $4,500, and each member
of each of these Committees receives an annual retainer of $2,700. All directors
are reimbursed for out-of-pocket expenses incurred in connection with attending
meetings. Each director (other than any employee director) receives as
additional compensation a fee of $1,125 per meeting for attendance at each
meeting of the Board and for attendance at each meeting of a committee of the
Board.

 

--------------------------------------------------------------------------------